Cite as 27 I&N Dec. 509 (A.G. 2019)

Interim Decision #3950

Matter of M-S-, Respondent
Decided by Attorney General April 16, 2019
U.S. Department of Justice
Office of the Attorney General
(1) Matter of X-K-, 23 I&N Dec. 731 (BIA 2005), was wrongly decided and is overruled.
(2) An alien who is transferred from expedited removal proceedings to full removal
proceedings after establishing a credible fear of persecution or torture is ineligible for
release on bond. Such an alien must be detained until his removal proceedings conclude,
unless he is granted parole.

BEFORE THE ATTORNEY GENERAL
The Immigration and Nationality Act (“INA” or “Act”) provides for
several types of removal proceedings, including “full” proceedings
conducted by immigration judges and “expedited” proceedings conducted by
the front-line immigration enforcement officers of the Department of
Homeland Security (“DHS”). Lara-Aguilar v. Sessions, 889 F.3d 134,
137-38 (4th Cir. 2018); INA §§ 235(b)(1), 240, 8 U.S.C. §§ 1225(b)(1),
1229a. Generally, aliens placed in expedited proceedings must be detained
until removed. INA § 235(b)(1)(B)(iii)(IV). But some aliens who start in
expedited proceedings—namely, those who establish a credible fear of
persecution or torture—are transferred to full proceedings.
Id.
§ 235(b)(1)(B)(ii); 8 C.F.R. § 208.30(f). The question here is whether, under
the Act, aliens transferred after establishing a credible fear are eligible for
release on bond. 1
In Matter of X-K-, the Board of Immigration Appeals (“Board”) held that
only some aliens transferred after establishing a credible fear are subject to
mandatory detention. 23 I&N Dec. 731, 736 (BIA 2005). Specifically, the
1

This opinion does not address whether detaining transferred aliens for the duration of
their removal proceedings poses a constitutional problem, a question that Attorney General
Sessions did not certify and that is the subject of ongoing litigation. See Rodriguez v. Hayes,
No. 2:07-cv-3239 (C.D. Cal.). For the reasons stated in the Department of Justice’s briefs
in that case, aliens who have never been admitted into the United States do not have a
presumptive constitutional entitlement to be released into the country. See Resp’tsAppellants’ Suppl. Br. 28–40, Rodriguez v. Marin, Nos. 13-56706 and 13-56755 (9th Cir.
Aug. 10, 2018); Resp’ts-Appellants’ Suppl. Reply Br. 20–26, Rodriguez v. Marin, Nos. 1356706 and 13-56755 (9th Cir. Aug. 30, 2018).

509

Cite as 27 I&N Dec. 509 (A.G. 2019)

Interim Decision #3950

Board concluded that “arriving” aliens—such as those “attempting to come
into the United States at a port-of-entry,” see 8 C.F.R. § 1001.1(q)—must be
detained, but all other transferred aliens are eligible for bond. 23 I&N Dec.
at 736.
Matter of X-K- was wrongly decided. The Act provides that, if an alien
in expedited proceedings establishes a credible fear, he “shall be detained for
further consideration of the application for asylum.” INA § 235(b)(1)(B)(ii).
The Act further provides that such an alien may be “parole[d] into the United
States . . . for urgent humanitarian reasons or significant public benefit.” Id.
§ 212(d)(5)(A), 8 U.S.C. § 1182(d)(5)(A). There is no way to apply those
provisions except as they were written—unless paroled, an alien must be
detained until his asylum claim is adjudicated. The Supreme Court recently
held exactly that, concluding that section 235(b)(1) “mandate[s] detention
throughout the completion of [removal] proceedings” unless the alien is
paroled. Jennings v. Rodriguez, 138 S. Ct. 830, 844–45 (2018). The Act’s
implementing regulations support that interpretation.
The respondent here was transferred from expedited to full proceedings
after establishing a credible fear, and an immigration judge ordered his
release on bond. Because the respondent is ineligible for bond under the Act,
I reverse the immigration judge’s decision. I order that, unless DHS paroles
the respondent under section 212(d)(5)(A) of the Act, he must be detained
until his removal proceedings conclude.

I.
A.
Under section 235 of the Act, all aliens “arriv[ing] in the United States”
or “present in the United States [without having] been admitted” are
considered “applicants for admission,” who “shall be inspected by
immigration officers.” INA § 235(a)(1), (3). In most cases, those inspections
yield one of three outcomes. First, if an alien is “clearly and beyond a doubt
entitled to be admitted,” he will be permitted to enter, or remain in, the
country without further proceedings. Id. § 235(b)(2)(A). Second, if the alien
is not clearly admissible, then, generally, he will be placed in “proceeding[s]
under section 240” of the Act—that is, full removal proceedings. Id. Third,
if the alien is inadmissible on one of two specified grounds and meets certain
additional criteria, DHS may place him in either expedited or full
proceedings. Id. § 235(b)(1)(A)(i); see Matter of E-R-M- & L-R-M-, 25 I&N
Dec. 520, 524 (BIA 2011).

510

Cite as 27 I&N Dec. 509 (A.G. 2019)

Interim Decision #3950

This case concerns aliens subject to expedited removal. To qualify for
expedited removal, an alien must either lack entry documentation or seek
admission through fraud or misrepresentation. INA § 235(b)(1)(A)(i)
(referring to id. § 212(a)(6)(C), (a)(7)). 2 In addition, the alien must either
be “arriving in the United States” or within a class that the Secretary of
Homeland Security (“Secretary”) has designated for expedited removal. Id. 3
The Secretary may designate “any or all aliens” who have “not been admitted
or paroled into the United States” and also have not “been physically present
in the United States continuously for the 2-year period immediately prior to
the date of the determination of inadmissibility.” Id. § 235(b)(1)(A)(iii). To
date, the Secretary (and previously the Attorney General) have designated
only subsets of that class. See Notice Designating Aliens Subject to
Expedited Removal Under Section 235(b)(1)(A)(iii) of the Immigration and
Nationality Act, 67 Fed. Reg. 68,924 (Nov. 13, 2002); Designating Aliens
for Expedited Removal, 69 Fed. Reg. 48,877 (Aug. 11, 2004) (“2004
Designation”). The designated group at issue here encompasses aliens who
(i) “are physically present in the U.S. without having been admitted or
paroled,” (ii) “are encountered by an immigration officer within 100 air miles
of any U.S. international land border,” and (iii) cannot establish “that they
have been physically present in the U.S. continuously for the 14-day period
immediately prior to the date of encounter.” 2004 Designation, 69 Fed. Reg.
at 48,880.
For an alien originally placed in expedited proceedings, the removal
process varies depending upon whether the alien indicates either “an
intention to apply for asylum” or “a fear of persecution or torture.” 8 C.F.R.
§§ 235.3(b)(4), 1235.3(b)(4)(1); see INA § 235(b)(1)(A)(ii). If the alien does
not so indicate, the inspecting officer “shall order the alien removed from the
United States without further hearing or review.” INA § 235(b)(1)(A)(i). If
the alien does so indicate, however, the officer “shall refer the alien for an
interview by an asylum officer.” Id. § 235(b)(1)(A)(ii). That officer assesses
2

Section 235(b)(1)(F) of the Act excepts from expedited removal any “native or citizen
of a country in the Western Hemisphere with whose government the United States does
not have full diplomatic relations and who arrives by aircraft at a port of entry.” For many
years, that provision applied to Cuban nationals, but that is no longer the case. See
Eliminating Exception to Expedited Removal Authority for Cuban Nationals Encountered
in the United States or Arriving by Sea, 82 Fed. Reg. 4902, 4904 (Jan. 17, 2017) (“[T]he
statutory provision categorically barring the use of expedited removal for certain aliens
who arrive by aircraft at a U.S. port of entry no longer applies to Cuban nationals, as the
United States and Cuba have reestablished full diplomatic relations.”).
3
Although the Act refers to the “Attorney General,” Congress has since authorized the
Secretary to exercise that power. See 6 U.S.C. § 202(3); 8 C.F.R. § 235.3(b)(1)(ii) (2002).

511

Cite as 27 I&N Dec. 509 (A.G. 2019)

Interim Decision #3950

whether the alien has a “credible fear of persecution or torture,” 8 C.F.R.
§ 208.30(d)—in other words, whether there is a “significant possibility” that
the alien is eligible for “asylum under section 208 of the Act,” “withholding
of removal under section 241(b)(3) of the Act,” or withholding or deferral of
removal under the Convention Against Torture (“CAT”), 4 8 C.F.R.
§ 208.30(e)(2)–(3). If the alien does not establish a credible fear, the asylum
officer “shall order the alien removed from the United States without further
hearing or review.” INA § 235(b)(1)(B)(iii)(I). But if the alien does establish
such a fear, he is entitled to “further consideration of the application for
asylum.” Id. § 235(b)(1)(B)(ii). 5 By regulation, that “further consideration”
takes the form of full removal proceedings under section 240 of the Act.
8 C.F.R. §§ 208.30(f), 1208.30(g)(2)(iv)(B). Thus, if an alien originally
placed in expedited removal establishes a credible fear, he receives a full
hearing before an immigration judge.
Section 235 of the Act expressly provides for the detention of aliens
originally placed in expedited removal. Such aliens “shall be detained
pending a final determination of credible fear.” INA § 235(b)(1)(B)(iii)(IV).
Aliens found not to have a credible fear “shall be detained . . . until removed.”
Id. Aliens found to have such a fear, however, “shall be detained for further
consideration of the application for asylum.” Id. § 235(b)(1)(B)(ii). Like all
aliens applying for admission, however, aliens detained for further
consideration of an asylum claim may generally be “parole[d] into the United
States . . . for urgent humanitarian reasons or significant public benefit.” Id.
§ 212(d)(5)(A). Accordingly, the Act’s implementing regulations assume
that aliens in expedited proceedings will be detained, but provide that, if an
alien establishes a credible fear, “[p]arole . . . may be considered . . . in
accordance with section 212(d)(5) of the Act and [8 C.F.R.] § 212.5.”
8 C.F.R. § 208.30(f).
Section 236 of the Act addresses, more generally, the detention of aliens
in removal proceedings. Once an alien has been arrested pursuant to an
immigration warrant, DHS “may continue to detain the arrested alien” or
“may release the alien on” “bond of at least $1,500” or “conditional parole.”
INA § 236(a)(1)–(2), 8 U.S.C. § 1226(a)(1)–(2). DHS and Department of
4

Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or
Punishment, Dec. 10, 1984, 1465 U.N.T.S. 85.
5
Under DHS and Department of Justice regulations, “[a]n asylum application shall be
deemed to constitute at the same time an application for [statutory] withholding of removal”
and CAT relief. 8 C.F.R. §§ 208.3(b), 1208.3(b); see also id. §§ 208.16, 1208.16. This
opinion employs the regulations’ definition of “application for asylum.” Relatedly, as used
in this opinion, the term “asylum claim” encompasses a claim for asylum, statutory
withholding of removal, or CAT relief.

512

Cite as 27 I&N Dec. 509 (A.G. 2019)

Interim Decision #3950

Justice regulations provide that, when reviewing an “initial custody
determination” made by DHS, an “immigration judge is authorized to
exercise the authority in section 236 of the Act . . . to detain the alien in
custody, release the alien, and determine the amount of bond, if any, under
which the respondent may be released, as provided in [8 C.F.R.] § 1003.19.”
8 C.F.R. §§ 236.1(d)(1), 1236.1(d)(1). Section 1003.19, in turn, expressly
limits the availability of bond for certain enumerated classes of aliens. Id.
§ 1003.19(h)(2)(i). One of those classes is “[a]rriving aliens,” id.
§ 1003.19(h)(2)(i)(B), which includes aliens “attempting to come into the
United States at a port-of-entry,” id. § 1001.1(q). But section 1003.19 does
not mention the classes of aliens that have been designated for expedited
removal.
B.
Against that statutory and regulatory backdrop, the Board held in Matter
of X-K- that, except for arriving aliens, all aliens transferred from expedited
to full proceedings after establishing a credible fear are eligible for bond.
23 I&N at 736. The Board assumed that the respondent there was covered
by the Secretary’s 2004 Designation and had been placed in expedited
removal. Id. at 733 & n.3. After the respondent established a credible fear,
DHS had transferred him to full proceedings for further consideration of his
asylum claim, and determined that the respondent would be detained for the
duration of those proceedings. The respondent appealed that custody
determination to an immigration judge, who ordered that the respondent be
released on bond. On appeal, DHS argued that aliens originally placed in
expedited proceedings were not eligible for bond, even if they were later
transferred to full proceedings.
The Board rejected DHS’s argument. The Board observed that, with
respect to aliens in expedited removal, “[t]he Act provides for . . . mandatory
detention . . . ‘pending a final determination of credible fear.’” Id. at 734
(quoting INA § 235(b)(1)(B)(iii)(IV)) (emphasis in original). But with
respect to detention after a credible-fear finding, the Board concluded that
“[t]he Act is silent” and “provide[s] no specific guidance.” Id. In reaching
that conclusion, the Board did not mention section 235(b)(1)(B)(ii) of the
Act, which expressly provides that an alien found to have a credible fear
“shall be detained for further consideration of the application for asylum.”
The Board then turned to the Act’s implementing regulations. Those
regulations, the Board noted, impose a “requirement that aliens who had
initially been screened for expedited removal” and then had a “positive
credible fear determination” be “placed in full section 240 removal
513

Cite as 27 I&N Dec. 509 (A.G. 2019)

Interim Decision #3950

proceedings.” 23 I&N Dec. at 734 (citing, inter alia, 8 C.F.R. § 1208.30(f)
(2004)). The Board reasoned that immigration judges may “exercise the
general custody authority of section 236 of the Act,” including the authority
to grant bond, “over aliens in section 240 removal proceedings.” Id. (citing,
inter alia, 8 C.F.R. § 1236.1(c)(11), (d)). The only exceptions are for
“specified classes of aliens . . . specifically excluded from the custody
jurisdiction of Immigration Judges by 8 C.F.R. § 1003.19(h)(2)(i)(B).” Id.
at 735. That regulation expressly excludes “arriving aliens,” but does not
mention aliens who have been designated for expedited removal. Id.
Drawing a negative inference from the regulation, the Board concluded that
arriving aliens transferred from expedited to full proceedings after
establishing a credible fear are ineligible for bond, but that all other aliens so
transferred are eligible. Id.
C.
The respondent here is a citizen of India. He traveled to Mexico and
crossed illegally into the United States. He was apprehended within hours
about 50 miles north of the border. DHS placed him in expedited removal
proceedings.
After the respondent claimed a fear of persecution in India, DHS referred
him for an asylum interview. The asylum officer determined that the
respondent lacked a credible fear, but, at the respondent’s request, DHS
reconsidered and reversed its determination. DHS then transferred the
respondent to full proceedings. Upon his transfer, DHS issued the
respondent a Notice to Appear (DHS Form I-862) and a Notice of Custody
Determination (DHS Form I-286), the latter of which informed the
respondent that, “pending a final administrative determination in your case,
you will be . . . [d]etained by the Department of Homeland Security.”
The respondent requested that an immigration judge review that custody
determination.
Without mentioning section 235(b)(1)(B)(ii), the
immigration judge held that the respondent “is not subject to mandatory
detention.” Matter of M-S-, Order on Motion for Custody Redetermination
at 2 (Immig. Ct. July 18, 2018). The immigration judge ordered that the
respondent be released if he could produce a valid Indian passport and post
a bond of $17,500. Id. at 3. The respondent appealed to the Board, arguing
that his bond should be reduced.
While that appeal was pending, the respondent again requested
immigration-judge review of his custody, as permitted by regulation. See
8 C.F.R. § 1003.19(e). The respondent argued that, because the Indian
consulate had denied his request for a replacement passport, he should not be
required to produce one. A different immigration judge agreed, but increased
514

Cite as 27 I&N Dec. 509 (A.G. 2019)

Interim Decision #3950

the respondent’s bond to $27,000. Matter of M-S-, Order on Motion for
Custody Redetermination at 2 (Immig. Ct. Sept. 17, 2018). The respondent
posted that amount and was released on September 27, 2018. The Board,
apparently unaware of that development, decided the respondent’s appeal the
next day, affirming the first immigration judge’s bond order. Matter of M-S-,
slip. op. at 1 (BIA Sept. 28, 2018). Neither the respondent nor DHS appealed
the second immigration judge’s order. 6 The respondent’s case remains
pending.

II.
The question presented is whether aliens who are originally placed in
expedited proceedings and then transferred to full proceedings after
establishing a credible fear become eligible for bond upon transfer. I
conclude that such aliens remain ineligible for bond, whether they are
arriving at the border or are apprehended in the United States.
The text of the Act mandates that conclusion. Section 235(b)(1)(B)(ii)
provides that, if an alien in expedited proceedings establishes a credible fear,
he “shall be detained for further consideration of the application for asylum.”
“The word ‘shall’ generally imposes a nondiscretionary duty.” SAS Inst.,
Inc. v. Iancu, 138 S. Ct. 1348, 1354 (2018). And the word “for” often means
“with the object or purpose of” or “throughout.” 6 Oxford English
Dictionary 23, 26 (2d ed. 1989). Granted, “for” can also mean “in
preparation for or anticipation of.” Id. at 24. But that latter definition makes
little sense in light of surrounding provisions of the Act. See, e.g., Rodriguez,
138 S. Ct. at 844–45 (recognizing that defining “for” to mean “until the start
of” “makes [no] sense in the context of the statutory scheme as a whole”
(emphasis in original)). If section 235(b)(1)(B)(ii) governed detention only
“in preparation for”—that is, until the beginning of—full proceedings, then
another provision, section 236, would govern detention during those
proceedings. Section 236, however, permits detention only on an arrest
warrant issued by the Secretary. INA § 236(a). The result would be that, if
an alien were placed in expedited proceedings, DHS could detain him
6

All three decisions below—both bond orders and the Board’s decision—pose the same
threshold, legal question: whether the respondent became eligible for bond after
establishing a credible fear and being transferred to full proceedings. I certified this case
to answer that question, and I have authority to answer it by reviewing either the Board’s
decision or the second bond order. See 8 U.S.C. § 1103(g)(2) (authorizing the Attorney
General to “review such administrative determinations in immigration proceedings . . . as
[he] determines to be necessary for carrying out” the Act). My decision therefore has the
effect of reversing the second bond order.

515

Cite as 27 I&N Dec. 509 (A.G. 2019)

Interim Decision #3950

without a warrant, but, if the alien were then transferred to full proceedings,
DHS would need to issue an arrest warrant to continue detention. That
simply cannot be what the Act requires. Instead, I read section
235(b)(1)(B)(ii) to mandate detention (i) for the purpose of ensuring
additional review of an asylum claim, and (ii) for so long as that review is
ongoing. In other words, section 235(b)(1)(B)(ii) requires detention until
removal proceedings conclude.
Several amici would read section 236 of the Act to render transferred
aliens eligible for bond. That section provides that, once an alien is arrested
pursuant to an immigration warrant, DHS “may continue to detain the
arrested alien” or “may release [him] on” “bond of at least $1,500” or
“conditional parole,” unless he has committed certain crimes. INA
§ 236(a)(1)–(2), (c). The amici therefore read section 236 to render all noncriminal aliens eligible for bond. Yet section 235 (under which detention is
mandatory) and section 236(a) (under which detention is permissive) can be
reconciled only if they apply to different classes of aliens. See Fifty-Six Hope
Road Music, Ltd. v. A.V.E.L.A., Inc., 778 F.3d 1059, 1081 (9th Cir. 2015)
(concluding that “permissive and mandatory [provisions] are in harmony, as
they apply to different situations”). For purposes of the respondent’s case, I
need not identify the full universe of aliens covered by section 236(a). It
suffices to find that section 236(a) provides an independent ground for
detention that does not limit DHS’s separate authority to detain aliens
originally placed in expedited removal, who, after the credible-fear stage,
“shall be detained” either for further adjudication of their asylum claims or
for removal. See INA § 235(b)(1)(B)(ii) (an alien placed in expedited
removal who demonstrates a credible fear “shall be detained for further
consideration of the application for asylum”); id. § 235(b)(1)(B)(iii)(IV) (an
alien placed in expedited removal who does not demonstrate a credible fear
“shall be detained . . . until removed”). I do not read section 236(a) to
authorize granting bond to aliens originally placed in expedited proceedings,
even if they are later transferred to full proceedings after establishing a
credible fear.
The conclusion that section 235 requires detention does not mean that
every transferred alien must be detained from the moment of apprehension
until the completion of removal proceedings. Section 212(d)(5)(A) of the
Act separately provides that “any alien applying for admission” may be
“parole[d] into the United States . . . for urgent humanitarian reasons or
significant public benefit.” Aliens with “serious medical conditions,” for
example, are generally eligible for parole. 8 C.F.R. § 212.5(b)(1). An alien’s
term of parole expires “when the purposes of such parole . . . have been
served,” at which point the alien must “return or be returned to . . . custody.”
516

Cite as 27 I&N Dec. 509 (A.G. 2019)

Interim Decision #3950

INA § 212(d)(5)(A). This provision grants the Secretary the discretion to
parole aliens under its terms.
In light of that express exception to mandatory detention, the Act cannot
be read to contain an implicit exception for bond. Under the negativeimplication canon, “expressing one item of [an] associated group or series
excludes another left unmentioned.” NLRB v. SW Gen., Inc., 137 S. Ct. 929,
940 (2017) (alteration in original). Section 212(d)(5)(A) expressly states that
aliens applying for admission—which includes aliens originally placed in
expedited proceedings—may be released on parole. That suggests that those
aliens may not be released on bond. And that suggestion is particularly
strong here given that the Act expressly provides that aliens in the separate
class covered by section 236(a) are eligible for both “bond of at least $1,500”
and “conditional parole.” INA § 236(a)(2)(A)–(B). See, e.g., Loughrin v.
United States, 573 U.S. 351, 358 (2014) (“We have often noted that when
Congress includes particular language in one section of a statute but omits it
in another—let alone in the very next provision—this Court presume[s] that
Congress intended a difference in meaning.” (alteration in original) (internal
quotation marks omitted)).
The Supreme Court recently interpreted the Act in the exact same way.
In Jennings v. Rodriguez, a class of aliens in removal proceedings—
including aliens transferred from expedited to full proceedings after
establishing a credible fear—argued that the Act did not permit their
“prolonged detention in the absence of . . . individualized bond hearing[s].”
138 S. Ct. at 839 (internal quotation marks omitted). The class
acknowledged that section 235(b)(1)(B)(ii) provides that a transferred alien
“shall be detained for further consideration of the application for asylum.”
The class argued, however, that “the term ‘for’ . . . mandates detention only
until the start of [full] proceedings.” Id. at 844 (emphasis in original). Once
those proceedings begin, the class continued, section 236 applies, under
which transferred aliens are generally eligible for bond and thus entitled to
bond hearings. Id. at 845. The Court rejected that argument as “incompatible
with the rest of the statute.” Id. If the class were right about when sections
235 and 236 apply, “then the Government could detain an alien without a
warrant at the border, but once removal proceedings began, the [Secretary]
would have to issue an arrest warrant in order to continue detaining the
alien.” Id. But “that makes little sense.” Id. In evaluating whether
transferred aliens are eligible for bond, the Court also considered section
212(d)(5)(A)’s parole exception. “That express exception to detention,” the
Court reasoned, “implies that there are no other circumstances under which
aliens detained under [section 235(b)] may be released.” Id. at 844 (emphasis
in original). For those reasons, the Rodriguez Court held, as I do here, that
517

Cite as 27 I&N Dec. 509 (A.G. 2019)

Interim Decision #3950

the Act renders aliens transferred from expedited to full proceedings after
establishing a credible fear ineligible for bond.
Although Rodriguez did not address the Act’s implementing regulations,
those regulations support the conclusion that transferred aliens are ineligible
for bond. First, 8 C.F.R. § 208.30(f) provides that, if an alien is either a
“stowaway” or in expedited proceedings, and he establishes a credible fear,
he must be transferred to, respectively, “proceedings under [8 C.F.R.]
§ 208.2(c)” or full removal proceedings. In either case, after the transfer,
“[p]arole of the alien may be considered only in accordance with section
212(d)(5) of the Act and [8 C.F.R.] § 212.5.” 8 C.F.R. § 208.30(f). The
regulation makes no mention of bond.
In Matter of X-K-, the Board drew a negative inference based upon
8 C.F.R. § 1003.19’s expressly rendering “arriving aliens” ineligible for
bond but not addressing other categories of aliens who are subject to
expedited removal. 23 I&N Dec. at 734–35. But as explained above, the
Board did not discuss section 235’s detention requirement at all and therefore
overlooked the implications that provision has upon the appropriate
interpretation of section 236. Section 1003.19(h)(2)(i) thus does not provide
an exhaustive catalogue of the classes of aliens who are ineligible for bond.
The Secretary recognized that very point in designating the class at issue
here. The Secretary explained that, “[u]nder Department of Justice
regulations, immigration judge review . . . is permitted only for bond and
custody determinations pursuant to section 236.” 69 Fed. Reg. at 48,879.
And “[a]liens subject to expedited removal procedures . . . (including those
aliens who are referred after a positive credible fear determination . . . for
proceedings under section 240 of the Act)” are covered by section 235, not
section 236. Id. Thus, the Secretary concluded, even without adding the
designated aliens to section 1003.19’s list of bond-ineligible classes, the
designated aliens “are not eligible for bond [or] for a bond redetermination
hearing before an immigration judge.” Id. I agree with that interpretation,
which ensures that the regulation remains consistent with the statute. 7
In conclusion, the statutory text, the implementing regulations, and the
Supreme Court’s decision in Rodriguez all lead to the same conclusion: that
7

In Matter of X-K-, the Board never suggested that, if an alien designated for expedited
removal established a credible fear, then DHS could terminate his expedited proceedings
and initiate full ones, thereby rendering him eligible for bond. And for good reason: DHS’s
authority under Matter of E-R-M- & L-R-M- expires once an asylum officer (or
immigration judge) makes a final credible-fear determination, at which point the alien
“shall be detained” either for further adjudication of his asylum claim or for removal. INA
§ 235(b)(1)(B)(ii), (b)(1)(B)(iii)(IV).

518

Cite as 27 I&N Dec. 509 (A.G. 2019)

Interim Decision #3950

all aliens transferred from expedited to full proceedings after establishing a
credible fear are ineligible for bond. Matter of X-K- is therefore overruled. 8

III.
Here, despite the respondent being bond ineligible, the second
immigration judge ordered DHS to release him on a bond of $27,000. The
respondent posted that bond in September 2018, and was released from
custody. I reverse the order granting bond to the respondent. I order that,
unless DHS paroles the respondent under section 212(d)(5)(A) of the Act, he
must be detained until his removal proceedings conclude.

8

Because Matter of X-K- declared a sizable population of aliens to be eligible for bond,
DHS indicates that my overruling that decision will have “an immediate and significant
impact on [its] detention operations.” DHS Br. 23 n.16. DHS accordingly requests that I
delay the effective date of this decision “so that DHS may conduct necessary operational
planning.” Id. Federal circuit courts have discretion to delay the effective dates of their
decisions, see Fed. R. App. P. 41(b), and I conclude that I have similar discretion. I will
delay the effective date of this decision for 90 days so that DHS may conduct the necessary
operational planning for additional detention and parole decisions.

519

